Exhibit 10.2

FIRST AMENDMENT TO THE AAC HOLDINGS, INC. EMPLOYEE STOCK PURCHASE PLAN

This First Amendment (the “First Amendment”) to the AAC Holdings, Inc. Employee
Stock Purchase Plan (the “Plan”), is made effective as of May 16, 2017 (the
“Amendment Effective Date”), by AAC Holdings, Inc., a Nevada corporation (the
“Company”), subject to approval by the Company’s stockholders.

WHEREAS, the board of directors (the “Board”) of the Company has adopted the
First Amendment, subject to approval by the Company’s stockholders;

WHEREAS, pursuant to Section 6.1 of the Plan, a total of 250,000 shares of the
common stock, $0.001 par value, of the Company (the “Shares”) have been reserved
for issuance under the Plan;

WHEREAS, the Company desires to increase the number of Shares issuable under the
Plan to 500,000 Shares, including shares previously issued thereunder; and

WHEREAS, Section 9.1 of the Plan permits the Board to amend the Plan from time
to time; provided, that no amendment of the Plan shall become effective until
and unless such amendment is approved by the stockholders of the Company in
accordance with the approval requirements of Section 3.2 of the Plan.

NOW, THEREFORE, the following amendments and modifications are hereby made a
part of the Plan subject to, and effective as of the date of, the approval of
the stockholders of the Plan as amended at the Company’s Annual Meeting of
Stockholders on May 16, 2017:

1. Section 6.1 of the Plan shall be, and hereby is, amended to increase the
aggregate number of Shares issuable thereunder to 500,000 and such section is
thereby to read as follows:

“The Company shall reserve five hundred thousand (500,000) shares of Stock for
issuance upon exercise of the options granted under this Plan or any Non-423(b)
Offering. If any option granted under the Plan shall for any reason terminate
without having been exercised, the Stock not purchased under such option shall
again become available for issuance under the Plan.”

2. In all other respects, the Plan, as amended, is hereby ratified and confirmed
and shall remain in full force and effect.

IN WITNESS WHEREOF, the Company has executed this First Amendment as of the
Amendment Effective Date.

 

AAC HOLDINGS, INC.

By:

 

/s/ Michael T. Cartwright

Name:

Its:

 

Michael T. Cartwright

Chairman and Chief Executive Officer



--------------------------------------------------------------------------------

AAC HOLDINGS, INC.

EMPLOYEE STOCK PURCHASE PLAN

ARTICLE I.

INTRODUCTION

1.1 ESTABLISHMENT OF PLAN. AAC Holdings, Inc., a Nevada corporation (the
“Company”), adopts the following employee stock purchase plan for eligible
employees of the Employer (as defined below). This Plan shall be known as the
AAC Holdings, Inc. Employee Stock Purchase Plan.

1.2 PURPOSE. The purpose of this Plan is to provide an opportunity for eligible
employees of the Employer (as defined below) to become stockholders in the
Company. It is believed that broad-based employee participation in the ownership
of the business will help to achieve the unity of purpose conducive to the
continued growth of the Employer and to the mutual benefit of its employees and
stockholders.

1.3 QUALIFICATION. This Plan is intended to be an employee stock purchase plan
that qualifies for favorable Federal income tax treatment under Section 423 of
the Code and is intended to comply with the provisions thereof, including the
requirement of Section 423(b)(5) of the Code that all Employees granted options
to purchase Stock under the Plan have the same rights and privileges with
respect to such options. The Company makes no undertakings nor representations
to maintain the qualified status of this Plan or any options issued hereunder in
the future. In addition, options that do not satisfy the requirements for
“employee stock purchase plans” that are set forth under Section 423 of the Code
may be granted under this Plan pursuant to the rules, procedures, subplans or
offerings adopted by the Plan Administrator, as consistent and in accordance
with Section 423 of the Code and the Treasury Regulations issued thereunder.

1.4 RULE 16B-3 COMPLIANCE. This Plan is intended to comply with Rule 16b-3 under
the Securities Exchange Act of 1934 and should be interpreted in accordance
therewith.

ARTICLE II.

DEFINITIONS

As used herein, the following words and phrases shall have the meanings
specified below:

2.1 BOARD OF DIRECTORS. The Board of Directors of the Company.

2.2 CLOSING MARKET PRICE. The closing price of the Stock as reported on the New
York Stock Exchange; provided that if there should be any material alteration in
the present system of reporting sales prices of such Stock, or if such Stock
should no longer be listed on the New York Stock Exchange, the market value of
the Stock as of a particular date shall be determined in such a method as shall
be specified by the Plan Administrator.

2.3 CODE. The Internal Revenue Code of 1986, as amended from time to time.

 

2



--------------------------------------------------------------------------------

2.4 COMMENCEMENT DATE. The first day of each Option Period. The first
Commencement Date shall be January 1, 2015.

2.5 CONTRIBUTION ACCOUNT. The account established on behalf of a Participant to
which shall be credited the amount of the Participant’s contribution, pursuant
to Article V.

2.6 EFFECTIVE DATE. January 1, 2015.

2.7 EMPLOYEE. Each employee of the Employer except (i) any employee whose
customary employment is twenty (20) hours per week or less or (ii) whose
customary employment is for not more than five (5) months in any calendar year.
The Administrator may determine, as to any Option Period, that the offer will
not be extended to highly compensated Employees within the meaning of
Section 414(q) of the Code.

2.8 EMPLOYER. The Company and any corporation (i) which is a Subsidiary of the
Company, (ii) which is authorized by the Board of Directors to adopt this Plan
with respect to its Employees and (iii) which adopts this Plan. The term
“Employer” shall include any corporation into which an Employer may be merged or
consolidated or to which all or substantially all of its assets may be
transferred, provided that the surviving or transferee corporation would qualify
as a Subsidiary under Section 2.19 hereof and that such corporation does not
affirmatively disavow this Plan. For purposes of this Plan, the term
“corporation” means a corporation as defined in Section 1.421-1(i)(1) of the
Treasury Regulations, which definition includes a foreign corporation (as
defined in Section 7701(a)(5) of the Code) and a limited liability company
taxable as a corporation for all Federal tax purposes.

2.9 EXERCISE DATE. The last trading date of each Option Period on the New York
Stock Exchange.

2.10 EXERCISE PRICE. The price per share of the Stock to be charged to
Participants at the Exercise Date, as determined in Section 6.3.

2.11 FIVE-PERCENT STOCKHOLDER. An Employee who owns five-percent (5%) or more of
the total combined voting power or value of all classes of stock of the Company
or any parent or Subsidiary thereof. In determining this five percent test,
shares of stock that the Employee may purchase under outstanding options, as
well as stock attributed to the Employee under Section 424(d) of the Code, shall
be treated as stock owned by the Employee in the numerator, but shares of stock
that may be issued under stock options shall not be counted in the total of
outstanding shares in the denominator, in accordance with Treasury Regulation
1.423-2(d)(1) and (2).

2.12 GRANT DATE. The first trading date of each Option Period on the New York
Stock Exchange.

 

3



--------------------------------------------------------------------------------

2.13 OPTION PERIOD. Shall mean the period established in advance by the Plan
Administrator during which payroll deductions shall be collected to purchase
Stock pursuant to an offering under this Plan. Unless otherwise established by
the Plan Administrator prior to the start of an Option Period, the Plan’s Option
Periods shall mean successive periods of six (6) consecutive months
(i) commencing on January 1 and ending on June 30 and (ii) commencing on July 1
and ending on December 31. The first Option Period on or after the Effective
Date shall begin on January 1, 2015 and shall end on June 30, 2015.

2.14 NON-423(b) OFFERING. Shall mean the rules, offerings, procedures or
sub-plans, if any, adopted by the Plan Administrator as a part of this Plan,
pursuant to which options that do not satisfy the requirements for “employee
stock purchase plans” that are set forth under Section 423 of the Code may be
granted.

2.15 PARTICIPANT. Any Employee of an Employer who has met the conditions for
eligibility as provided in Article IV and who has elected to participate in the
Plan. The Plan Administrator may provide that any employee of any Subsidiary
shall only be eligible to participate in a separate offering not intended to
qualify under Section 423 of the Code.

2.16 PLAN. The AAC Holdings, Inc. Employee Stock Purchase Plan.

2.17 PLAN ADMINISTRATOR. The committee composed of one or more individuals to
whom authority is delegated by the Board of Directors to administer the Plan.
The initial committee shall be the Compensation Committee of the Board of
Directors.

2.18 STOCK. Those shares of common stock of the Company that are reserved
pursuant to Section 6.1 for issuance upon the exercise of options granted under
this Plan.

2.19 SUBSIDIARY. Any corporation (other than the Company) in an unbroken chain
of corporations beginning with the Company if, at the time of the granting of
the option, each of the corporations other than the last corporation in the
unbroken chain owns stock possessing fifty percent (50%) or more of the total
combined voting power of all classes of stock in one of the other corporations
in such chain. The Administrator may provide that the Employees of any
designated Subsidiary shall only be eligible to participate in a Non-423(b)
Offering.

ARTICLE III.

STOCKHOLDER APPROVAL

3.1 STOCKHOLDER APPROVAL REQUIRED. This Plan must be approved by the
stockholders of the Company within the period beginning twelve (12) months
before and ending twelve (12) months after its adoption by the Board of
Directors.

3.2 STOCKHOLDER APPROVAL FOR CERTAIN AMENDMENTS. Without the approval of the
stockholders of the Company, no amendment to this Plan shall increase the number
of shares reserved under the Plan, other than as provided in Section 10.3.
Approval by stockholders must occur within one (1) year of such amendment, or
such amendment shall be void ab initio, comply with applicable provisions of the
corporate certificate of incorporation and bylaws of the Company, and comply
with Nevada law prescribing the method and degree of stockholder approval
required for issuance of corporate stock or options.

 

4



--------------------------------------------------------------------------------

ARTICLE IV.

ELIGIBILITY AND PARTICIPATION

4.1 CONDITIONS. Each Employee shall become eligible to become a Participant on
the Commencement Date next following the date he is initially employed by the
Employer. No Employee who is a Five-Percent Stockholder shall be eligible to
participate in the Plan. Notwithstanding anything to the contrary contained
herein, no individual who is not an Employee shall be granted an option to
purchase Stock under the Plan.

4.2 APPLICATION FOR PARTICIPATION. Each Employee who becomes eligible to
participate shall be furnished a summary of the Plan and an enrollment form. If
such Employee elects to participate hereunder, he shall complete such form (or
on-line enrollment process as determined by the Plan Administrator) and file it
with his Employer or the third party plan administrator appointed by the Plan
Administrator, in accordance with the instructions on the enrollment form prior
to the next Commencement Date (the “Enrollment Period”). The duration and timing
of any Enrollment Periods may be changed or modified by the Plan Administrator
from time to time. The completed enrollment form shall indicate the amount of
Employee contributions authorized by the Employee. If no new enrollment form is
filed by a Participant in advance of any Option Period after the initial Option
Period, that Participant shall be deemed to have elected to continue to
participate with the same contribution previously elected (subject to any limits
contained herein). If any Employee does not elect to participate in any given
Option Period, he may elect to participate on any future Commencement Date so
long as he continues to meet the eligibility requirements.

4.3 DATE OF PARTICIPATION. All Employees who elect to participate shall be
enrolled in the Plan commencing with the first pay date after the Commencement
Date following their submission of the enrollment form. Upon becoming a
Participant, the Participant shall be bound by the terms of this Plan, including
any amendments whenever made.

4.4 ACQUISITION OR CREATION OF SUBSIDIARY. If the stock of a corporation is
acquired by the Company or another Employer so that the acquired corporation
becomes a Subsidiary, or if a Subsidiary is created, the Subsidiary in either
case shall automatically become an Employer and its Employees shall become
eligible to participate in the Plan on the first Commencement Date after the
acquisition or creation of the Subsidiary, as the case may be. Notwithstanding
the foregoing, and in accordance with Section 423 of the Code, the Board of
Directors may by appropriate resolutions (i) provide that the acquired or newly
created Subsidiary shall not be a participating Employer, (ii) specify that the
acquired or newly created Subsidiary will become a participating Employer on a
Commencement Date other than the first Commencement Date after the acquisition
or creation or (iii) attach any condition whatsoever to eligibility of the
employees of the acquired or newly created Subsidiary, except to the extent such
condition would not comply with Section 423 of the Code.

 

5



--------------------------------------------------------------------------------

ARTICLE V.

CONTRIBUTION ACCOUNT

5.1 EMPLOYEE CONTRIBUTIONS. The enrollment form signed or executed on- line, as
determined by the Plan Administrator, by each Participant shall authorize the
Employer to deduct from the Participant’s compensation an after-tax amount
during each payroll period not less than one-hundred dollars ($100.00). The
permitted deferral amounts, including any minimum or maximum limit, may be
changed or modified by the Plan Administrator from time to time. A Participant’s
base pay shall be determined before subtracting any elective deferrals to a
qualified plan under Section 401(k) of the Code, salary reduction contributions
to a cafeteria plan under Section 125 of the Code or elective deferrals to a
nonqualified deferred compensation plan, as applicable. Unless otherwise
determined by the Plan Administrator with respect to an Option Period or
Non-423(b) Offering, the dollar amount deducted each payday shall be credited to
the Participant’s Contribution Account. Participant contributions will not be
permitted to commence at any time during the Option Period other than on the
Commencement Date. Unless otherwise determined by the Plan Administrator with
respect to an Option Period or Non-423(b) Offering, no interest will accrue on
any contributions or on the balance in a Participant’s Contribution Account.

5.2 MODIFICATION OF CONTRIBUTION RATE. No change shall be permitted in a
Participant’s amount of withholding except upon a Commencement Date, and then
only if the Participant files a new enrollment form or on-line form with the
Employer or third party administrator, as determined by the Plan Administrator,
during the applicable Enrollment Period designating the desired withholding
rate. Notwithstanding the foregoing, a Participant may notify the Employer at
any time (except during the periods from June 21 through June 30 and December 22
through December 31) that he wishes to discontinue his contributions. This
notice shall be in writing or made on-line, as determined by the Plan
Administrator, or on such forms as provided by the Employer and shall become
effective on such date as determined and communicated to the Participants by the
Plan Administrator, but in all events, within thirty (30) days from the date
completed. The Participant shall become eligible to recommence contributions on
the next Commencement Date.

5.3 WITHDRAWAL OF CONTRIBUTIONS. A Participant may elect to withdraw the balance
of his Contribution Account at any time during the Option Period prior to the
Exercise Date (except during the periods from June 21 through June 30 and
December 22 through December 31). The option granted to a Participant shall be
canceled upon his withdrawal of the balance in his Contribution Account. This
election to withdraw must be in writing on such forms as may be provided by the
Employer. If contributions are withdrawn in this manner, further contributions
during that Option Period will be discontinued in the same manner as provided in
Section 5.2, and the Participant shall become eligible to recommence
contributions on the next Commencement Date.

 

6



--------------------------------------------------------------------------------

ARTICLE VI.

ISSUANCE AND EXERCISE OF OPTIONS

6.1 RESERVED SHARES OF STOCK. The Company shall initially reserve two-hundred
fifty-thousand (250,000) shares of Stock for issuance upon exercise of the
options granted under this Plan or any Non-423(b) Offering. If any option
granted under the Plan shall for any reason terminate without having been
exercised, the Stock not purchased under such option shall again become
available for issuance under the Plan.

6.2 ISSUANCE OF OPTIONS. On the Grant Date each Participant shall be deemed to
receive an option to purchase Stock with the number of shares and Exercise Price
determined as provided in this Article VI, subject to the maximum limits
specified in Section 6.6. All such options shall be automatically exercised on
the following Exercise Date, except for options that are canceled when a
Participant withdraws the balance of his Contribution Account or that are
otherwise terminated under the provisions of this Plan.

6.3 DETERMINATION OF EXERCISE PRICE. Unless otherwise established by the Plan
Administrator prior to the start of an Option Period, the Exercise Price of the
options granted under this Plan for any Option Period shall be the lesser of
eighty-five percent (85%) of the Closing Market Price of the Stock on the
Exercise Date or eighty-five percent (85%) of the Closing Market Price of the
Stock on the Grant Date.

6.4 PURCHASE OF STOCK. On an Exercise Date, all options shall be automatically
exercised, except that the options of a Participant who has terminated
employment pursuant to Section 7.1 or who has withdrawn all his contributions
shall expire. The Contribution Account of each Participant shall be used to
purchase the maximum number of whole shares of Stock determined by dividing the
Exercise Price into the balance of the Participant’s Contribution Account. Any
money remaining in a Participant’s Contribution Account representing a
fractional share shall remain in his Contribution Account to be used in the next
Option Period along with new contributions in the next Option Period; provided,
however, that if the Participant does not enroll for the next Option Period, the
balance remaining shall be returned to him in cash, without interest.

6.5 TERMS OF OPTIONS. Options granted under this Plan shall be subject to such
amendment or modification as the Employer shall deem necessary to comply with
any applicable law or regulation, including without limitation Section 423 of
the Code and shall contain such other provisions as the Employer shall from time
to time approve and deem necessary; provided, however, that any such provisions
shall comply with Section 423 of the Code. Notwithstanding the foregoing,
options that do not satisfy the requirements for “employee stock purchase plans”
that are set forth under Section 423 of the Code may be granted under this Plan
pursuant to the rules, procedures, subplans or offerings adopted by the Plan, as
provided for and in accordance with Section 423 of the Code and the Treasury
Regulations thereunder.

6.6 LIMITATIONS ON OPTIONS. The options granted hereunder are subject to the
following limitations:

 

7



--------------------------------------------------------------------------------

(a) The maximum number of shares of Stock that may be purchased by any
Participant on an Exercise Date, subject to the limit provided for in
Section 6.6(b) herein, shall be two-thousand five-hundred (2,500) shares. This
maximum number of shares shall be adjusted as determined by the Plan
Administrator in accordance with, and upon the occurrence of an event described
in, Section 10.3. Any amounts contributed by a Participant during an Option
Period that may not be used to purchase Stock due to the share limit under this
Section 6.6(a) shall be returned to the participant in cash, without interest.

(b) No Participant shall be permitted to accrue the right to purchase during any
calendar year Stock under this Plan (or any other Plan of the Employer or a
parent or Subsidiary thereof that is qualified under Section 423 of the Code)
having a market value of greater than twenty-five thousand dollars ($25,000.00)
(as determined on the Grant Date for the Option Period during which each such
share of Stock is purchased) as provided in Section 423(b)(8) of the Code.

(c) No option may be granted to a Participant if the Participant immediately
after the option is granted would be a Five-Percent Stockholder.

(d) No Participant may assign, transfer or otherwise alienate any options
granted to him under this Plan, otherwise than by will or the laws of descent
and distribution, and such options must be exercised during the Participant’s
lifetime only by him.

6.7 PRO-RATA REDUCTION OF OPTIONED STOCK. If the total number of shares of Stock
to be purchased under options by all Participants on an Exercise Date exceeds
the number of shares of Stock remaining authorized for issuance under
Section 6.1, a pro-rata allocation of the shares of Stock available for issuance
will be made among Participants in proportion to their respective Contribution
Account balances on the Exercise Date, and any money remaining in the
Contribution Accounts shall be returned to the Participants, without interest.

6.8 STATE SECURITIES LAWS. Notwithstanding anything to the contrary contained
herein and to the extent permitted by Section 423 of the Code, the Company shall
not be obligated to issue shares of Stock to any Participant if to do so would
violate any State or foreign (or other applicable) securities law applicable to
the sale of Stock to such Participant. In the event that the Company refrains
from issuing shares of Stock to any Participant in reliance on this Section, the
Company shall return to such Participant the amount in such Participant’s
Contribution Account that would otherwise have been applied to the purchase of
Stock, without interest.

 

8



--------------------------------------------------------------------------------

ARTICLE VII.

TERMINATION OF PARTICIPATION

7.1 TERMINATION OF EMPLOYMENT. Any Employee whose employment with the Employer
is terminated during the Option Period prior to the Exercise Date for any reason
except death, disability or retirement at or after age 65 shall cease being a
Participant immediately. The balance of that Participant’s Contribution Account
shall be paid to such Participant as soon as practical after his termination.
The option granted to such Participant shall be null and void.

7.2 DEATH. If a Participant should die while employed by the Employer, no
further contributions on behalf of the deceased Participant shall be made. The
legal representative of the deceased Participant may elect to withdraw the
balance in said Participant’s Contribution Account by notifying the Employer in
writing prior to the Exercise Date in the Option Period during which the
Participant died (except during the periods from, June 21 through June 30 and
December 22 through December 31). In the event no election to withdraw is made
on or before the June 21 or December 22 preceding the Exercise Date, the balance
accumulated in the deceased Participant’s Contribution Account shall be used to
purchase shares of Stock in accordance with Section 6.4. Any money remaining
that is insufficient to purchase a whole share shall be paid to the legal
representative.

7.3 RETIREMENT. If a Participant should retire from the employment of the
Employer at or after attaining age 65, no further contributions on behalf of the
retired Participant shall be made. The Participant may elect to withdraw the
balance in his Contribution Account by notifying the Employer in writing prior
to the Exercise Date in the Option Period during which the Participant retired
(except during the periods from June 21 through June 30 and December 22 through
December 31). In the event no election to withdraw is made on or before the
June 21 or December 22 preceding the Exercise Date, the balance accumulated in
the retired Participant’s Contribution Account shall be used to purchase shares
of Stock in accordance with Section 6.4. Any money remaining that is
insufficient to purchase a whole share shall be paid to the retired Participant.

7.4 DISABILITY. If a Participant should terminate employment with the Employer
on account of disability, as determined by reference to the definition of
“disability” in the Employer’s long-term disability plan, no further
contributions on behalf of the disabled Participant shall be made. The
Participant may elect to withdraw the balance in his Contribution Account by
notifying the Employer in writing prior to the Exercise Date in the Option
Period during which the Participant became disabled (except during the periods
from June 21 through June 30 and December 22 through December 31). In the event
no election to withdraw is made on or before the June 21 or December 22
preceding the Exercise Date, the balance accumulated in the disabled
Participant’s Contribution Account shall be used to purchase shares of Stock in
accordance with Section 6.4. Any money remaining that is insufficient to
purchase a whole share shall be paid to the disabled Participant.

 

9



--------------------------------------------------------------------------------

ARTICLE VIII.

OWNERSHIP OF STOCK

8.1 ISSUANCE OF STOCK. As soon as practical after the Exercise Date, the Plan
Administrator will, in its sole discretion, either credit a share account
maintained for the benefit of each Participant or issue certificates to each
Participant for the number of shares of Stock purchased under the Plan by such
Participant during an Option Period. Such determination by the Plan
Administrator shall apply equally to all shares of Stock purchased during the
Option Period. Certificates may be issued, at the request of a Participant, in
the name of the Participant, jointly in the name of the Participant and a member
of the Participant’s family, to the Participant as custodian for the
Participant’s child under the Gift to Minors Act, or to the legal representative
of a deceased Participant.

8.2 PREMATURE SALE OF STOCK. If a Participant (or former Participant) sells or
otherwise disposes of any shares of Stock obtained under this Plan:

(i) prior to two (2) years after the Grant Date of the option under which such
shares were obtained, or

(ii) prior to one (1) year after the Exercise Date on which such shares were
obtained,

that Participant (or former Participant) must notify the Employer immediately in
writing concerning such disposition.

8.3 RESTRICTIONS ON SALE. The Plan Administrator may, in its sole discretion,
and in accordance with Section 423 of the Code, place restrictions on the sale
or transfer of shares of Stock purchased under the Plan during any Option Period
by notice to all Participants of the nature of such restrictions given in
advance of the Commencement Date of such Option Period. The restrictions may
prevent the sale, transfer or other disposition of any shares of Stock purchased
during the Option Period for a period of up to two years from the Grant Date,
subject to such exceptions as the Plan Administrator may determine (e.g.,
termination of employment with the Employer). If certificates are issued
pursuant to Section 8.1 for shares that are restricted, the certificates shall,
in the discretion of the Plan Administrator, contain a legend disclosing the
nature and duration of the restriction. Any such restrictions and exceptions
determined by the Plan Administrator shall be applicable equally to all shares
of Stock purchased during the Option Period for which the restrictions are first
applicable. In addition, such restrictions and exceptions shall remain
applicable during subsequent Option Periods unless otherwise determined by the
Plan Administrator. If the Plan Administrator should change or eliminate the
restrictions for a subsequent Option Period, notice of such action shall be
given to all Participants.

8.4 TRANSFER OF OWNERSHIP. A Participant who purchases shares of Stock under
this Plan shall be granted at such time substantially all of the rights of
ownership of such shares of Stock in accordance with the Treasury Regulations
promulgated under Section 423 of the Code as in effect on the Effective Date.
Such rights of ownership shall include the right to

 

10



--------------------------------------------------------------------------------

vote, the right to receive declared dividends, the right to share in the assets
of the Employer in the event of liquidation, the right to inspect the Employer’s
books and the right to pledge or sell such Stock subject to the restrictions in
the Plan and the Employer’s written policies and procedures.

ARTICLE IX.

ADMINISTRATION AND AMENDMENT

9.1 ADMINISTRATION. The Plan Administrator shall (i) administer the Plan,
(ii) keep records of the Contribution Account balance of each Participant,
(iii) keep records of the share account balance of each Participant,
(iv) interpret the Plan, (v) determine all questions arising as to eligibility
to participate, amount of contributions permitted, determination of the Exercise
Price, and all other matters of administration, (vi) determine whether to place
restrictions on the sale and transfer of Stock and the nature of such
restrictions, as provided in Section 8.3, (vii) adopt such rules or offerings as
may be deemed necessary or appropriate to comply with the laws of other
countries, allow for tax-preferred treatment of the options or otherwise provide
for the participation by Employees who reside outside of the U.S., including
determining which Employees are eligible to participate in a Non-423(b) Offering
or other subplans established by the Plan Administrator, and (viii) establish
the exchange ratio applicable to amounts withheld in a currency other than U.S.
dollars and permit payroll withholding in excess of the amount designated by a
Participant in order to adjust for delays or mistakes in the processing of
properly completed enrollment forms.

The Plan Administrator shall have such duties, powers and discretionary
authority as may be necessary to discharge the foregoing duties and may delegate
any or all of the foregoing duties to any individual or individuals (including
officers or other Employees who are Participants). The Board of Directors shall
have the right at any time and without notice to remove or replace any
individual or committee of individuals serving as Plan Administrator. All
determinations by the Plan Administrator shall be conclusive and binding on all
persons. Any rules, regulations, or procedures that may be necessary for the
proper administration or functioning of this Plan that are not covered in this
Plan document shall be promulgated and adopted by the Plan Administrator.

9.2 AMENDMENT. The Board of Directors of the Employer may at any time amend the
Plan in any respect, including termination of the Plan, without notice to
Participants. If the Plan is terminated, all options outstanding at the time of
termination shall become null and void and the balance in each Participant’s
Contribution Account shall be paid to that Participant, without interest.
Notwithstanding the foregoing, no amendment of the Plan as described in
Section 3.2 or as otherwise required to obtain shareholder approval by
applicable law, including Section 423 of the Code, shall become effective until
and unless such amendment is approved by the stockholders of the Company in
accordance with the approval requirements of Section 3.2.

 

11



--------------------------------------------------------------------------------

ARTICLE X.

MISCELLANEOUS

10.1 EXPENSES. The Employer will pay all expenses of administering this Plan
that may arise in connection with the Plan.

10.2 NO CONTRACT OF EMPLOYMENT. Nothing in this Plan shall be construed to
constitute a contract of employment between an Employer and any Employee or to
be an inducement for the employment of any Employee. Nothing contained in this
Plan shall be deemed to give any Employee the right to be retained in the
service of an Employer or to interfere with the right of an Employer to
discharge any Employee at any time, with or without cause, regardless of the
effect which such discharge may have upon him as a Participant of the Plan.

10.3 ADJUSTMENT UPON CHANGES IN STOCK. The aggregate number of shares of Stock
reserved for purchase under the Plan as provided in Section 6.1, and the
calculation of the Exercise Price as provided in Section 6.3, shall be adjusted
by the Plan Administrator (subject to direction by the Board of Directors) in an
equitable and proportionate manner to reflect changes in the capitalization of
the Company, including without limitation such changes as result from merger,
consolidation, reorganization, recapitalization, stock dividend, dividend in
property other than cash, stock split, combination of shares, exchange of shares
and change in corporate structure. If any adjustment under this Section 10.3
would create a fractional share of Stock or a right to acquire a fractional
share of Stock, such fractional share shall be disregarded and the number of
shares available under the Plan and the number of shares covered under any
options granted pursuant to the Plan shall be the next lower number of shares,
rounding all fractions downward. It is intended that, if possible, any
adjustments contemplated by the preceding paragraph be made in a manner that
satisfies applicable legal, tax (including, without limitation and as applicable
in the circumstances, Section 424 of the Code and Section 409A of the Code) and
accounting (so as to not trigger any charge to earnings with respect to such
adjustment) requirements.

10.4 ACQUISITIONS AND DISPOSITIONS. The Plan Administrator may, in its sole and
absolute discretion and in accordance with principles under Section 423 of the
Code, create special Option Periods for individuals who become Employees solely
in connection with the acquisition of another company or business by merger,
reorganization or purchase of assets and, notwithstanding any other Section of
this Plan, may provide for special purchase dates for Participants who will
cease to be Eligible Employees solely in connection with the disposition of all
or a portion of any Subsidiary or a portion of the Company, which Option Periods
and purchase rights granted pursuant thereto shall, notwithstanding anything
stated herein, be subject to such terms and conditions as the Plan Administrator
considers appropriate in the circumstances, in accordance with Section 423 of
the Code.

10.5 EMPLOYER’S RIGHTS. The rights and powers of any Employer shall not be
affected in any way by its participation in this Plan, including without
limitation the right or power of any Employer to make adjustments,
reclassifications, reorganizations or changes of its capital or business
structure or to merge or to consolidate or to dissolve, liquidate or sell or
transfer all or any part of its business or assets.

 

12



--------------------------------------------------------------------------------

10.6 LIMIT ON LIABILITY. No liability whatever shall attach to or be incurred by
any past, present or future stockholders, officers, directors or agents, as
such, of the Company or any Employer, under or by reason of any of the terms,
conditions or agreements contained in this Plan or implied therefrom, and any
and all liabilities of any and all rights and claims against the Company, an
Employer, or any stockholder, officer, director or agent as such, whether
arising at common law or in equity or created by statute or constitution or
otherwise, pertaining to this Plan, are hereby expressly waived and released by
every Participant as a part of the consideration for any benefits under this
Plan; provided, however, no waiver shall occur, solely by reason of this
Section 10.6, of any right which is not susceptible to advance waiver under
applicable law.

10.7 GENDER AND NUMBER. For the purposes of the Plan, unless the contrary is
clearly indicated, the use of the masculine gender shall include the feminine,
and the singular number shall include the plural and vice versa.

10.8 GOVERNING LAW. The validity, construction, interpretation, administration
and effect of this Plan, and any rules or regulations promulgated hereunder,
including all rights or privileges of any Participants hereunder, shall be
governed exclusively by and in accordance with the laws of the State of Nevada,
except that the Plan shall be construed to the maximum extent possible to comply
with Section 423 of the Code and the Treasury Regulations promulgated
thereunder.

10.9 HEADINGS. Any headings or subheadings in this Plan are inserted for
convenience of reference only and are to be ignored in the construction of any
provisions hereof.

10.10 SEVERABILITY. To the extent any provision of this Plan is held by a court
to be unenforceable or is deemed invalid for any reason, then such provision
shall, to the extent unenforceable or invalid, be deemed inapplicable and
omitted in any applicable jurisdiction only, but all other provisions of this
Plan shall be deemed valid and enforceable to the full extent possible under
applicable law and such unenforceable or invalid provision shall be replaced
with a provision that is valid and enforceable to the maximum extent permitted
by applicable law.

[Signatures appear on the next page.]

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Employer has adopted this Plan as of the 22nd day of
December, 2014, to be effective as of the Effective Date (subject to approval by
the Company’s stockholders at the 2015 Annual Meeting of Stockholders).

 

AAC HOLDINGS, INC. By:   /s/ Michael T. Cartwright Name:   Michael T. Cartwright
Title:   Chief Executive Officer and Chairman

ATTEST:

/s/ Kathryn Sevier Phillips

Kathryn Sevier Phillips

General Counsel and Secretary

 

14